DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations of the first process gas containing “no hydrogen containing gas and no-oxygen containing gas” constitute new matter, not supported by the originally filed specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al. (9601319) in view of Wu et al. (US2017/0213709A1). 
  Bravo et al. teach a dry-cleaning process using a fluorine gas, followed by forming a first plasma with a first process gas comprising N2 (step 214); col. 1, lines 55-60, and activating a second plasma with a second gas comprising H2 (step 232) for purposes of removing fluorine ions and radicals which attach to the components in the processing chamber (col. 1, lines 40-45).    It is noted that col. 1, liens 55-60 teaches as one embodiment that the gas can include one of more gases, wherein the gas can be molecular nitrogen.  Bravo et al. teach the invention substantially as claimed with the exception of the process gas comprising hydrogen and oxygen.  Wu et al. teach a method for in-situ cleaning of a plasma etching chamber by supplying a gas mixture comprising an oxygen gas and a hydrogen containing gas and generating a plasma to clean the processing chamber (abstract; paragraphs 9, 34-35). Wu et al. teach that hydrogen combined with oxygen from the cleaning gas mixture assist reacting with metal contaminants, such as fluoride (AlF3) to remove the contaminants from the metal chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bravo et al. to include to include oxygen in combination with hydrogen gas, as taught by Wu et al., for purposes of performing the same function of removing fluorine contaminants present in the processing chamber.
  Re claim 3, refer to Fig. 4 and the abstract of Bravo et al.  Re claim 4, refer to col. 1, lines 35-40 of Bravo et al. which teaches using fluorine containing gases for chamber cleaning.   Additionally, paragraphs 7-8 of Wu et al. teach  cleaning after etching produces AlF contaminants on the chamber components. Furthermore, the limitations directed to a sputtering effect are result of performing the claimed step.  Since Bravo et al. teach a nitrogen plasma to remove fluorine residue, the skilled artisan would reasonably expect the limitations to be met.    Re claim 5,  Bravo et al. teach in col. 3, lines 60-65 and col. 4, lines 5-15, the pressures for the first gas and the second gas within the same range. Absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the process parameters, such as pressure, to achieve the desired result.  Furthermore, arguably the pressure could be any value within each range for the first and second gas, such that the skilled artisan would reasonably expect as one possibility the pressure of one gas to be lower than the pressure of the second gas.  Re claim 6, Bravo et al. teach a controller to control the temperature settings of the processing gases (col. 7, lines 10-15). Absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the process parameters, such as temperature, to achieve the desired result.   Re claim 8, refer to elements 214, 218, 232, 236 of Fig. 4 of Bravo et al. for example. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of corrections made by applicant.
The rejections of the claims as being anticipated and unpatentable over Zhang et al. are withdrawn in view of the newly amended claims.  All arguments are deemed moot. 
The prior art of Bravo et al. in view of Wu et al. are relied upon to teach the newly amended limitations for the reasons recited above.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/               Primary Examiner, Art Unit 1711                                                                                                                                                                                         	bsc